Citation Nr: 1128299	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-16 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a major depressive disorder. 

2.  Entitlement to service connection for an anxiety disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from October 1966 to September 1968.                           

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service connected for posttraumatic stress disorder (PTSD).  He also claims service connection for depression and anxiety disorders.  The issue before the Board is whether depressive and anxiety disorders are independent disabilities stemming from military service, or are manifestations of the Veteran's service-connected PTSD.  Additional medical inquiry is warranted into this question.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination with a psychiatrist to determine the etiology, nature, and severity of any psychiatric disorder he may have.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

2.  The examiner should then provide an opinion as to whether the Veteran has current depression and anxiety disorders.    

3.  If the examiner finds the Veteran with either a current depression disorder or a current anxiety disorder, or both, the examiner should then provide an opinion on the following question:  are these disorders best characterized as symptoms associated with the Veteran's current PTSD?    

4.  If the examiner finds depressive and anxiety disorders to be independent from the Veteran's PTSD, the examiner should offer an opinion on whether it is at least as likely as not (probability of 50 percent or greater) that any such disorder is attributable to service.  For example, please opine on whether an anxiety disorder or a depressive disorder has been caused or aggravated by service.  

5.  If the examiner finds that current independent depressive and/or anxiety disorders likely are not attributable to service, the examiner should offer an opinion on whether it is at least as likely as not that either of these disorders is secondary (i.e., proximately due to, the result of, or aggravated by) to the service-connected PTSD.  

6.  Any conclusion reached should be supported by a rationale.

7.  The RO should then readjudicate the issues on appeal.  If a determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue(s).  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


